     Case 1:20-cr-00030-ERK Document 5 Filed 01/24/20 Page 1 of 7 PageID #: 13



                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
MPR:EMR/RCH                                         271 Cadman Plaza East
F. #2019R00927                                      Brooklyn, New York 11201

                                                    January 24, 2020

By Email and ECF

The Honorable Cheryl L. Pollak
United States Magistrate Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Ivan Reyes Arzate
                      Criminal Docket No. 20-30 (ERK)

Dear Judge Pollak:

               The government respectfully submits this letter in support of its motion for a
permanent order of detention for the defendant Ivan Reyes Arzate. The defendant is a former
Mexican Federal Police Officer and Commander of the Mexican Federal Police’s Sensitive
Investigative Unit (“SIU”), who abused his position by providing assistance to Mexican drug
cartels in exchange for at least hundreds of thousands of dollars in bribes.

                On January 23, 2020, a grand jury sitting in the Eastern District of New York
returned an indictment charging the defendant with: (i) cocaine distribution conspiracy, in
violation of Title 21, United States Code, Sections 841 and 846; (ii) cocaine importation
conspiracy in violation of Title 21, United States Code, Sections 952 and 963; and
(iii) international cocaine distribution conspiracy in violation of Title 21, United States Code,
Sections 959 and 963. For the reasons set forth below, at his arraignment, the Court should
enter a permanent order of detention, as no combination of conditions can secure the
defendant’s appearance at trial.

I.      Procedural and Factual Background

        A.    Overview

              The Mexican SIU units are comprised of U.S.-vetted Mexican Federal Police
personnel working with the United States to combat narcotics trafficking, money laundering
and other criminal activities. SIU officers receive direct training from the Drug Enforcement
  Case 1:20-cr-00030-ERK Document 5 Filed 01/24/20 Page 2 of 7 PageID #: 14



Administration (“DEA”) and the Department of Justice, including training at DEA’s training
facility in Quantico, Virginia. U.S. law enforcement agencies also routinely share information
with U.S.-trained and trusted Mexican Federal Police personnel assigned to SIUs. SIU
personnel are trusted to work with U.S. law enforcement personnel on investigations into,
among other things, Mexican drugs cartels. In the course of these investigations, defendants
are often arrested in Mexico and extradited to the United States for prosecution.
              Between 2003 and 2016, the defendant was a Mexican Federal Police Officer
assigned to SIU. Between 2008 and 2016, he was the SIU Commander, making him its
highest-ranking officer. In that role, the defendant was the principal point of contact for
information sharing between U.S. and Mexican law enforcement personnel assigned to the
SIU. He routinely had contact with and worked collaboratively with DEA agents in Mexico
City.
               Evidence obtained by law enforcement has revealed that, while he was the SIU
Commander in Mexico, the defendant received at least hundreds of thousands of dollars in
bribes from Mexican drug cartels in exchange for providing protection for their drug
trafficking activities. Among those cartels were the notoriously violent Beltran Leyva
Organization (the “BLO”) and El Seguimiento 39. With the defendant’s corrupt assistance,
these cartels conducted their criminal activity in Mexico without significant interference from
Mexican law enforcement, and imported multi-ton quantities of cocaine and other drugs into
the United States.

       B.     El Seguimiento 39

               During the relevant time period, El Seguimiento 39 was a sophisticated drug
trafficking organization with a vast cocaine distribution network stretching from Colombia to
the United States, including New York City. The cartel obtained cocaine from sources of
supply in South and Central America and used drug transportation cells in Central America to
transport cocaine into Mexico via boats, aircraft and commercial vehicles. From Mexico, the
cartel’s transportation network moved cocaine across the U.S.-Mexico border at ports of entry
in Texas and California and then into cities throughout the United States. To date, law
enforcement officers have made seizures of thousands of kilograms of cocaine and millions of
dollars in drug-related proceeds connected to El Seguimiento 39.

               El Seguimiento 39 built cooperative alliances with other drug trafficking
organizations, including the Sinaloa Cartel, the BLO, the Cartel del Jalisco Nueva Generacion,
the Cartel del Golfo and Los Zetas. As a result, the organization not only moved vast quantities
of its own cocaine and marijuana into the United States, but leaders of other Mexican cartels
and drug trafficking organizations relied on it to move illegal drugs into the United States.

             El Seguimiento 39 used the corruption of public officials, including the
defendant while he was SIU Commander, as a means and method of achieving the goals of its
                                               2
  Case 1:20-cr-00030-ERK Document 5 Filed 01/24/20 Page 3 of 7 PageID #: 15



drug trafficking enterprise. In exchange for these payments, the cartel obtained, among other
things, safe passage for its drug shipments, sensitive law enforcement information and
information about rival cartel members.

       C.     The Charged Conduct

               As described above, evidence obtained by law enforcement has revealed that,
while he was an SIU Commander in Mexico, the defendant received at least hundreds of
thousands of dollars in bribes from El Seguimiento 39 in exchange for his agreement to provide
protection for the cartel’s drug trafficking activities. Multiple cooperating witnesses have also
confirmed that various other Mexican cartels, including the BLO, paid bribes to the defendant
for his assistance, which included sharing sensitive U.S. law enforcement information with
cartel leadership. The defendant carried out these crimes in close coordination with other
corrupt public officials in the Mexican government.

               For example, in 2016, in his role as SIU Commander, the defendant became
aware of a pending DEA investigation into El Seguimiento 39. Shortly thereafter, the
defendant personally met with leaders of the cartel, shared with them information about the
U.S. investigation and accepted a $290,000 bribe in exchange for his assistance and the
assistance of other corrupt officials.

                The evidence establishing the defendant’s corrupt assistance to the cartels,
includes, among other things, cooperating witnesses with first-hand knowledge of the
defendant’s crimes and intercepted communications obtained pursuant to judicially authorized
wiretaps. In addition, in 2017, the defendant admitted to law enforcement officials that he had
personally met with a leader of El Seguimiento 39 in 2016. The defendant acknowledged that
he knew the cartel leader was the target of an ongoing criminal investigation at the time of
their meeting. The defendant further acknowledged that he had previously met with other drug
traffickers, including Arturo Beltran Leyva, the former head of the BLO.

               The defendant is currently completing a sentence of imprisonment in connection
with a prosecution in the Northern District of Illinois, which also stemmed from the
defendant’s corrupt activities on behalf of Mexican drug cartels. See United States v. Reyes-
Azarte, 17-CR-84 (N.D.I.L. 2017). In 2018, the defendant pled nolo contendere to obstruction
of justice conspiracy and obstruction of justice, both in violation of 18 U.S.C. § 1512(c)(2), in
connection with that case. The court sentenced him to 40-months’ imprisonment. According
to Bureau of Prisons records, the defendant was scheduled to be released from custody on
January 27, 2020 and deported to Mexico soon thereafter.

              As noted above, on January 23, 2020, a grand jury sitting in the Eastern District
of New York returned an indictment charging the defendant with: (i) cocaine distribution
conspiracy, in violation of Title 21, United States Code, Sections 841 and 846; (ii) a cocaine
importation conspiracy in violation of Title 21, United States Code, Sections 952 and 963; and
                                               3
      Case 1:20-cr-00030-ERK Document 5 Filed 01/24/20 Page 4 of 7 PageID #: 16



(iii) international cocaine distribution conspiracy in violation of Title 21, United States Code,
Sections 959 and 963.

II.      The Court Should Enter a Permanent Order of Detention

         A.    Legal Standard

               Under the Bail Reform Act, 18 U.S.C. § 3142 et seq., in cases where a defendant
is charged with “an offense for which a maximum term of imprisonment of ten years or more
is prescribed in the Controlled Substances Act,” a court must presume, “subject to rebuttal by
the person,” that “no condition or combination of conditions will reasonably assure the
appearance of the person as required and the safety of the community,” if the court finds
probable cause to believe that the person committed such offense. 18 U.S.C. § 3142(e)(3)(A).
Regardless of whether the presumption applies, such probable cause may be established by an
indictment, such that there is no need for an independent judicial probable cause determination.
See United States v. Contreras, 776 F.2d 51, 54-55 (2d Cir. 1985).

               If a presumption of detention is applicable, the defendant bears the burden of
rebutting that presumption by coming forward with evidence “that he does not pose a danger
to the community or risk of flight.” United States v. Mercedes, 254 F.3d 433, 436 (2d Cir.
2001) (citation omitted). In any event, the government must ultimately persuade the court by
a preponderance of the evidence that the defendant is a flight risk. See United States v.
Jackson, 823 F.2d 4, 5 (2d Cir. 1987); United States v. Chimurenga, 760 F.2d 400, 405 (2d
Cir. 1985). Detention based on danger to the community must “be supported by clear and
convincing evidence.” 18 U.S.C. § 3142(f).

               The Bail Reform Act lists four factors to be considered in the detention analysis
whether for risk of flight or dangerousness: (1) the nature and circumstances of the offense
charged; (2) the history and characteristics of the defendant; (3) the seriousness of the danger
posed by the defendant’s release; and (4) the evidence of the defendant’s guilt. See id.
§ 3142(g). At a detention hearing, the government may proceed by proffer, Ferranti, 66 F.3d
at 541; United States v. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986). As the Second Circuit
has explained:

               [I]n the pre-trial context, few detention hearings involve live
               testimony or cross-examination. Most proceed on proffers. See
               [ ] LaFontaine, 210 F.3d at 131. This is because bail hearings are
               “typically informal affairs, not substitutes for trial or discovery.”
               United States v. Acevedo-Ramos, 755 F.2d 203, 206 (1st Cir.
               1985) (Breyer, J.) (quoted approvingly in LaFontaine, 210 F.3d at
               131). Indeed, § 3142(f)(2)(B) expressly states that the Federal


                                                4
  Case 1:20-cr-00030-ERK Document 5 Filed 01/24/20 Page 5 of 7 PageID #: 17



               Rules of Evidence do not apply at bail hearings; thus, courts often
               base detention decisions on hearsay evidence. Id.

United States v. Abuhamra, 389 F.3d 309, 320 n. 7 (2d Cir. 2004).

                Courts in this district have been troubled by private jail proposals in lieu of
detention, in recognition of the Second Circuit’s dim view of alternatives to confinement. See,
e.g., United States v. Orena, 986 F.2d 628, 632 (2d Cir. 1993) (internal quotation marks and
citations omitted) (private jail proposals “at best elaborately replicate a detention facility
without the confidence of security such a facility instills”); United States v. Bruno, 14-CR-556
(WKF), 89 F. Supp. 3d 425, 431 (E.D.N.Y. 2015) (noting that even if a defendant had the
financial capacity to “replicate a private jail within his own home,” among other things, the
Court was not convinced that such “disparate treatment based on wealth is permissible under
the Bail Reform Act”). Indeed, a recent Southern District of New York decision denied a
defendant’s proposal for a “very expensive form of private jail or detention,” holding that “it
is contrary to underlying principles of detention and release on bail that individuals otherwise
ineligible for release should be able to buy their way out by constructing a private jail, policed
by security guards not trained or ultimately accountable to the government, even if carefully
selected.” United States v. Zarrab, 15 Cr 867 (RMB), 2016 WL 3681423, at *10 (S.D.N.Y.
June 16, 2016) (quoting Borodin v. Ashcroft, 136 F. Supp. 2d 125, 134 (E.D.N.Y. 2001)).

       B.      A Presumption of Detention Applies

               This case involves offenses for which there is a presumption that no
combination of conditions will reasonably assure the defendant’s appearance or the safety of
the community. See 18 U.S.C. § 3142(e)(3). Specifically, all three of the drug trafficking
offenses with which the defendant is charged prescribe a mandatory minimum term of
imprisonment of ten years, and, therefore, carry the presumption for detention. See id.
Accordingly, the defendant bears the initial burden of showing that he is not a flight risk. For
the reasons set forth below, he cannot sustain that burden.

       C.      The Defendant Poses a Significant Risk of Flight

               The defendant is a significant flight risk. The defendant faces a ten-year
mandatory minimum sentence of prison on all three counts of the indictment. As noted above,
the evidence supporting these serious charges is strong, including testimony from cooperating
witnesses regarding the defendant’s bribe payments from El Seguimiento 39, intercepted
communications obtained via judicially authorized wiretaps and the defendant’s own
admissions. Given the significant jail time the defendant faces upon conviction, he has a strong
incentive to flee the jurisdiction. See United States v. Cisneros, 328 F.3d 610, 618 (10th Cir.
2003) (defendant was a flight risk because her knowledge of the seriousness of the charges
against her gave her a strong incentive to abscond to Mexico); United States v. Martir, 782
F.2d 1141, 1147 (2d Cir. 1986) (defendants charged with serious offenses whose maximum
                                                5
  Case 1:20-cr-00030-ERK Document 5 Filed 01/24/20 Page 6 of 7 PageID #: 18



combined terms of 105 years’ imprisonment created potent incentives to flee); United States
v. Dodge, 846 F. Supp. 181, 184-85 (D. Conn. 1994) (possibility of a severe sentence”
heightens the risk of flight).

               Moreover, the defendant is a citizen of Mexico and has strong continuing ties to
Mexico, which demonstrate his ability to flee and the significant risk that he will do so. By
contrast, the defendant has no community ties to the United States or to the Eastern District of
New York in particular. While the United States and Mexico have an extradition treaty, if the
defendant flees, it will be extremely difficult to apprehend the defendant in Mexico, given his
connections with high-level cartel members and powerful former officials who may shield
him. Moreover, even if he is captured, extradition proceedings in Mexico may take years to
complete, if the defendant contests his extradition. There is therefore a significant risk that the
defendant’s flight to Mexico would ensure he does not face justice in an American courtroom.
Cf. United States v. Seif, No. CR 01-0977-PHX-PGR, 2001 WL 1415034, at *2-*3 (D. Ariz.
Nov. 8, 2001) (citing defendant’s connections to countries that did not have extradition treaties
with the United States as a factor supporting detention); United States v. Epstein, 155 F. Supp.
2d 323, 326 (E.D. Penn. 2001) (finding defendant’s extensive ties to Brazil, a country with
which the United States has no extradition treaty, to be the “crucial factor” in denying bail for
a defendant with “significant wealth”).

                The defendant’s personal history and characteristics also demonstrate that he is
a significant flight risk. The defendant has already been convicted in the Northern District of
Illinois of obstruction of justice as a result of his corrupt assistance to Mexican drug cartels.
In that case, as here, the defendant took advantage of his position of power and abused the vast
resources of the Mexican Federal Police and the DEA to obtain sensitive information, which
he in turn provided to drug traffickers, facilitating crimes by some of the world’s most violent
criminal organizations. Clearly, the defendant has no respect for public authority or the rule
of law, and there is no reason to believe that the defendant would obey the Court’s orders or
conditions of release if it granted bail.

               Finally, any proposed use of home detention and/or electronic monitoring in lieu
of detention is insufficient here in light of the defendant’s risk of flight described above. Such
a proposal “at best elaborately replicate[s] a detention facility without the confidence of
security such a facility instills.” Orena, 986 F.2d at 632; see Zarrab, 2016 WL 3681423, at
*10. Here, such an arrangement is wholly inadequate to ensure that this defendant will not
flee from justice.




                                                6
   Case 1:20-cr-00030-ERK Document 5 Filed 01/24/20 Page 7 of 7 PageID #: 19



III.   Conclusion

              For the foregoing reasons, the government respectfully requests that the Court
issue a permanent order of detention.

                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:      /s/
                                                 Michael P. Robotti
                                                 Ryan Harris
                                                 Erin Reid
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000


cc:    Defense Counsel (by email)




                                             7
